Citation Nr: 0832510	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cholesteatoma of the 
left ear, including as secondary to left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for cholesteatoma of the left ear. 

In April 2008, the Board remanded the claim for additional 
development, and it is now before the Board for adjudication. 

In July 2008, the Board received additional private treatment 
records and service medical records.  The private treatment 
records were duplicate copies of records that were previously 
considered.  The additional service medical records were 
outpatient laboratory test results, outpatient clinical 
treatment notes, and an undated physical examination 
conducted for the purposes of duty rotation.  However, none 
of the records provided any clinical observations, test 
results, assessments, or opinions relevant to the issue of 
service connection for cholesteatoma.  Therefore, the Board 
concludes that the new evidence is not pertinent to the 
current appeal and a waiver of consideration by the agency of 
jurisdiction is not required.  38 C.F.R. § 20.1304 (c) 
(2007).  


FINDING OF FACT

The veteran's left ear cholesteatoma first manifested many 
years after service and is not related to any aspect of 
service including exposure to acoustic trauma or as secondary 
to left ear hearing loss. 


CONCLUSION OF LAW

The criteria for service connection for cholesteatoma of the 
left ear have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  
  
Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In this case, the veteran did not receive a notice for 
service connection for cholesteatoma prior to the initial 
adverse decision.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).   

The duty to notify was partially satisfied subsequent to the 
initial decision in correspondence in December 2004.  This 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The letter did not 
address the criteria for assignment of a rating or effective 
date which was provided in correspondence from the Appeals 
Management Center in April 2008.  Although the notice letters 
were not sent before the initial decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AMC also readjudicated the case in a 
supplemental statement of the case in June 2008 after the 
notice was provided.  Furthermore, in August 2008, the 
veteran indicated that he had no additional evidence to 
submit.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a communications technician in U.S. 
Army artillery units.  He contends that a cholesteatoma of 
the left ear and residuals of surgery for the disease are 
related to acoustic trauma in service or are secondary to 
service-connected hearing loss in the left ear. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.
 
Service medical records are silent for any symptoms, 
diagnosis, or treatment for perforation of the tympanic 
membrane or any organic ear disease in service.  There was no 
evidence of impact trauma to the ear by a foreign body.  On 
each of three physical examinations in April 1962, April 
1964, and an undated examination for "rotation," the 
veteran checked a medical history box entitled "ear, nose, 
and throat problems."  Examiners commented only on a history 
of tonsillitis or that the problems were not clinically 
significant. 

Service personnel records showed that the veteran was exposed 
to acoustic trauma during his service with artillery units.  
In correspondence in October and November 2004, the veteran 
stated that he worked in proximity to artillery crews during 
peacetime firing for training.  He was not in combat or 
exposed to artillery round detonations, shrapnel, or other 
impact debris.  In August and September 1994, private and VA 
audiometric testing revealed that the veteran experienced 
sensorineural hearing loss in the left ear that met the 
requirements for a hearing disability. The examiners noted a 
negative history of tympanic membrane perforation and normal 
middle ear function.  In August 2001, the RO granted service 
connection for hearing loss in the left ear, effective in 
September 1994. 

In December 2000, a private physician examined the veteran 
and noted normal tympanic membranes.  He assessed the 
veteran's hearing acuity and diagnosed sensorineural hearing 
loss in the left ear but made no clinical comments regarding 
an organic ear disease or dysfunction.  In July 2001, a VA 
examiner reviewed the claims file and noted that a 
tympanogram was normal bilaterally.  The examiner conducted 
audiometric testing and diagnosed sensorineural hearing loss 
in the left ear but no organic ear diseases.  Neither 
examiner noted any symptoms of vertigo or nausea.  

However, in November 2001, the same VA examiner noted cerumen 
deep in the external ear canal and an irregular tympanic 
surface in the left ear.  A tympanogram was consistent with a 
perforation.  She diagnosed mixed sensorineural and 
conductive hearing loss in the left ear caused by a tympanic 
perforation or cerumen.  In a January 2002 consultation, a VA 
otolaryngologist noted the veteran's reports of recent 
symptoms of vertigo and that the veteran had not undergone 
previous ear surgery.  The examiner noted a large left ear 
tympanic membrane perforation and a cholesteatoma which was 
partially debrided during the examination.  In a November 
2002 substantive appeal for an increased rating for hearing 
loss, the veteran described the series of vertigo episodes 
that he experienced the day of his January 2002 VA 
examination.  In August 2002, a VA examiner noted a large 
left tympanic membrane perforation.  In October 2002, the 
presence of a cholesteatoma was verified by a computed 
tomography scan. The growth was again partially debrided. 

In December 2003, a VA primary care examiner noted that the 
veteran sought to establish primary care at his facility.  
The examiner noted the history of chronic vertigo and hearing 
loss but that the veteran had not followed up on a plan for 
ear surgery and a hearing aid for over a year.  In January 
2004, a VA physician noted the veteran's history of a 
cholesteatoma and the veteran's reports of increased hearing 
loss in the left ear and continued episodes of vertigo.  In 
February 2004, another VA computed tomography scan showed the 
left ear cholesteatoma was present but stable and that the 
tympanic membrane thickened.  There are no clinical records 
of left ear surgery.  A VA examiner in 2008 noted a review of 
medical records not in the file and that the veteran 
underwent surgery to remove the cholesteatoma in May 2004.   

In January 2004, the veteran submitted Internet articles that 
discussed the etiology of cholesteatoma including that the 
growth can be cause by direct trauma.  In a May 2004 
statement, the veteran contended that he was exposed to 
direct trauma from the noise of artillery bombardments in 
service without proper training or safety equipment.  

In June 2008, a VA otolaryngologist noted a review of the 
claims file including the service medical records, the 
history of private and VA treatment and left ear surgery, and 
the Internet articles submitted by the veteran.  The 
physician noted the veteran's reports of recurrent headaches, 
episodes of dizziness, a recent history of ear infection, and 
increased hearing loss in the left ear.  The physician noted 
the veteran's reports of acoustic trauma but no foreign body 
impact injury or tympanic perforation in service.  The 
physician reviewed the results of concurrent audiometric 
testing that showed no hearing disability in the right ear 
and moderate to profound sensorineural hearing loss in the 
left ear.  The left tympanic membrane was thickened 
consistent with the surgical procedure.  

The physician stated that the cholesteatoma was not caused by 
or etiologically related to acoustic trauma.  The physician 
noted that the Internet article discussed three pathologies 
for the formation of a cholesteatoma: congenital defect; 
perforation of the eardrum because of chronic infection or 
direct trauma; and malfunction of the Eustachian tube causing 
a negative pressure in the middle ear.  The physician noted 
that there was no medical evidence of a congenital defect or 
a perforation of the tympanic membrane prior to an abnormal 
tympanogram in November 2001.  The physician explained that 
the reference to direct trauma in the article was to trauma 
that caused a membrane perforation.  Acoustic trauma that 
resulted in sensorineural hearing loss but no perforation of 
the membrane was not a cause for cholesteatoma.  The 
physician also noted that the May 2004 surgical report showed 
that the cholesteatoma was located in a retraction pocket, 
indicative of negative pressure in the middle ear.  The 
physician concluded that the most likely cause for the 
cholesteatoma was Eustachian tube dysfunction.   
 
The Board concludes that service connection for a 
cholesteatoma of the left ear and residuals of middle ear 
surgery is not warranted because the growth first manifested 
many years after service and is not related to any aspect of 
service.  Service medical records showed no ear disease or 
incidences of tympanic perforation.  The first medical 
evidence of an abnormality of the left tympanic membrane was 
in November 2001.  Symptoms of the presence of the 
cholesteatoma and vertigo were first noted by medical 
examiners in January and February 2002.  The Board places 
greatest probative weight on the opinion of the VA 
otolaryngologist in 2008 who reviewed the entire claims file 
including the service records and medical treatises submitted 
by the veteran.  The physician concluded that the 
cholesteatoma was not related to acoustic trauma.  

The Board concludes that the cholesteatoma is not secondary 
to sensorineural hearing loss.  There is no evidence that the 
symptom of hearing loss or the mechanism by which acoustic 
trauma caused the hearing loss are related to cholesteatoma.  
The VA otolaryngologist thoroughly discussed the possible 
pathologies for a cholesteatoma.  None are initiated by 
sensorineural hearing loss.  

The weight of the credible evidence demonstrates that the 
veteran's cholesteatoma and current residuals from middle ear 
surgery first manifested many years after service and are not 
related to any aspect of his active service or to service-
connected sensorineural hearing loss.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for cholesteatoma of the left ear is 
denied.  


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


